DETAILED ACTION
Claims 1-15 are pending in the instant application. The present application is examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
Claims 1-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Appelt, US 2006/0125623.
AS TO CLAIM 1 
The claim recites elements similar to those recited in claim 2. Thus, the art and rationale of claim 2 apply.

AS TO CLAIM 2 
A system comprising:
at least one personal protection article configured with a smart tag, and at least one smart tag scanner configured to read the smart tag;
Appelt (paragraphs 52-54 and 84-85) teaches concerning a smart tag embodiment and wireless communications.

at least one sensor configured to sense one or more variables related to the operational life of the personal protection article, wherein the at least one personal protection article is configured with the smart tag to carry smart tag data that corresponds to the one or more variables, the smart tag data being accessible by wireless communication;
Appelt (paragraphs 86-87) teaches concerning sensors and (paragraph 55) teaches concerning measuring cycles in order to estimate remaining service life of equipment, establishing required maintenance, and predicting equipment failure requiring removal of personnel wearing said PPE.

a computing device communicatively coupled to the smart tag scanner, wherein the computing device comprises one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to:
Appelt (paragraphs 88-89) teaches concerning a computing embodiment

receive, from the at least one personal protection article and using wireless communication, the smart tag data of the smart tag for the one or more variables;
Appelt (paragraph 90) teaches receiving data concerning ambient air temperature in a fire fighting environment. Appelt (paragraphs 52-54) teaches concerning wireless communications. The type of personal protection article determines the types of sensors that the personal protection article is issued with. The 

determine whether the personal protection article should be serviced, based on a determination of whether the smart tag data satisfies the at least one predetermined criterion based at least in part on the smart tag data of the smart tag for the one or more variables;
process a result relating to the determination of whether the personal protection article should be serviced.
Appelt (paragraph 80-82) teaches concerning predetermined criterion and “critical conditions” such as needed servicing.
Appelt (paragraphs 86-88) teaches concerning sensors and determining the existence (or not) of a critical condition based on a comparison between respective set points and sensor output.
Appelt (paragraph 55) teaches concerning measuring cycles in order to estimate remaining service life of equipment, establishing required maintenance, and predicting equipment failure requiring removal of personnel wearing said PPE.

AS TO CLAIM 3 (of 2) 
wherein to process the result relating to the determination of whether the personal protection article should be serviced, the computing device generates at least one report of the smart tag data.
Appelt (paragraphs 86-88) teaches concerning sensors and determining the existence (or not) of a critical condition based on a comparison between respective set points and sensor output and then activating various indicators concerning the condition.
Appelt (paragraph 55) teaches concerning measuring cycles in order to estimate remaining service life of equipment, establishing required maintenance, and predicting equipment failure requiring removal of personnel wearing said PPE.

AS TO CLAIM 4 (of 3)
wherein the computing device additionally receives location information regarding a location of the smart tag in a working environment in which the at least one personal protection article is used, and the determination of whether the personal protection article should be serviced is based additionally on the location use information.
Appelt (paragraph 90) teaches mapping temperature based on location from a GPS device included in the sensor suite.


AS TO CLAIM 5 (of 2)
wherein the smart tag data indicates at least one of: usage, processing, location, or condition of the at least one personal protection article.
Appelt (paragraph 90) teaches mapping temperature based on location from a GPS device included in the sensor suite.

AS TO CLAIM 6 (of 2)
wherein to process the result relating to the determination of whether the personal protection article should be serviced, the computing device determines that the at least one predetermined criterion is not satisfied.
Appelt (paragraphs 86-88) teaches concerning sensors and determining the existence (or not) of a critical condition based on a comparison between respective set points and sensor output and then activating various indicators concerning the condition.
Appelt (paragraph 55) teaches concerning measuring cycles in order to estimate remaining service life of equipment, 

AS TO CLAIM 7 (of 2)
wherein the computing device transmits a communication to a device associated with a user of the at least one personal protection article, based at least in part on the determination of whether the personal protection article should be serviced.
Appelt (paragraphs 86-88) teaches concerning sensors and determining the existence (or not) of a critical condition based on a comparison between respective set points and sensor output and then activating various indicators concerning the condition.
Appelt (paragraph 55) teaches concerning measuring cycles in order to estimate remaining service life of equipment, establishing required maintenance, and predicting equipment failure requiring removal of personnel wearing said PPE.

AS TO CLAIM 8 (of 2)
wherein the type of the at least one personal protective article comprises at least one of respiratory protection equipment, protective eyewear, protective headwear, hearing protection, protective footwear, protective clothing, or protective articles.
Appelt (paragraph 76) teaches multiple embodiments.

AS TO CLAIMS 9-15 
The claims recite elements substantially similar to those recited in claims 2-8. Thus, the art and rationale of claims 2-8 applies.

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered. 

Concerning the rejection under 35 USC 112
Applicant’s argument was persuasive and the rejection under 35 USC 112, 1st Paragraph is withdrawn.

Concerning the rejection under 35 USC 102
Applicant argues that “[t]he reference as alleged does not, however, describe that the sensor is configured to sense one or more variables related to the operational life of the personal protection article as is recited in claims 1-2 and 9.” (Reply, page 5). This argument is unpersuasive, as Applicant notes, the cited section of the prior art includes:
[0086] Equipment sensors 21 may be used to monitor and measure data related to equipment temperature, air supply temperature and/or pressure, air flow rates, battery power levels, status of communication links and/or any other data required to monitor and evaluate 

This teaches equipment sensors sensing data associated with one or more variables related to the operational life of the PPE, as one having ordinary skill in the art at the time of the invention understands that at least battery power levels are related to the operational life of the PPE, as it’s very hard for equipment to work with a dead battery.
Applicant further argues that “Appelt et al. as alleged fails to describe that the system determines whether the personal protection article should be serviced, based on a determination of whether the smart tag data satisfies the at least one predetermined criterion based at least in part on the smart tag data of the smart tag for the one or more variables”. This argument is unpersuasive because the Applicant is arguing for a non-existent in haec verba requirement that the words of the prior art are identical to those of the application. The cited prior art teaches determining when PPE needs attention based upon data meeting a predetermined criterion, namely the cited portion of paragraph 55:
[0055] Count heat cycles. Count equipment cycles. Record high temperature and low temperature outside normal operating limits. Estimate remaining service life of equipment. Establish required maintenance periods for equipment. Predict equipment failure and remove personnel from hazardous location. 


Applicant further argues that cited prior art does not teach “the computing device additionally receives location information regarding a location of the smart tag in a working environment in which the at least one personal protection article is used, and the determination of whether the personal protection article should be serviced is based additionally on the location use information” as recited in claims 4 and 11. Paragraph 90 of the prior art reads:
[0090] System 10 may record an exposure history for post-event analysis and for training personnel. For example, ambient air temperature in a fire fighting environment may be recorded at specified time intervals to give firefighters or other safety personnel an idea of temperature profiles during training or while working within a structure fire or other hazardous site. System 10 may include global positions system (GPS) devices or other equipment to determine location and "map" temperature gradients or other potentially hazardous conditions within a site. Recorded data may be placed in an on-board random access memory (not expressly shown) or other digital data recorder. Recorded data, including position information, may be used to improve supervision of firefighters and other safety personnel and to provide better training for such personnel. System 10 allows better standardization of policies, practices and 

This teaching of recording exposure history (including location data) is also for post-event analysis. The use of location data is taught to include allowing for post-event analysis based upon location data. One having ordinary skill in the art understands that post-event analysis includes maintenance planning. Proper maintenance scheduling includes considering how much usage will occur from different types of usage, which from the cited portions of the prior art can include usage based on location data. Thus, this argument is unpersuasive.

Conclusion
As no new ground of rejection was entered, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Leland Marcus/
Primary Examiner
Art Unit 3623